THE COURT.
This action involves the same questions this day decided in Thompson v. Clark, S. F. No. 15500 (ante, p. 285 [57 Pac. (2d) 490]). In that action plaintiff Thompson brought suit to foreclose liens securing bonds for street improvement assessments levied by defendant Town of San Carlos. The trial court decreed that plaintiff’s liens were subordinate to the liens securing bonds of defendants Clark on the same property, and plaintiff Thompson The instant action, S. F. No. 15595, involves other lots in the same assessment districts, and the same bond issues are involved. As to the lots which are the subject of this action, plaintiff Thompson had already caused the liens securing his bonds to be foreclosed, and brought this action to quiet his title against defendants Clark and Town of San Carlos. The court below entered judgment for plaintiff, from which said defendants Clark and Town of San Carlos have appealed. On the authority of Thompson v. Clark, S. F. No. 15500, this day decided, the judgment for plaintiff must be and it is reversed.